




SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Agreement is made by and between Michael J. Short (“Executive”) and
AutoNation, Inc. (“AutoNation” or “Company”) relating to Executive’s employment
and separation of employment from the Company.


1.
Separation Date and Accrued Payments. Executive’s employment with the Company is
being terminated effective January 7, 2014 (the “Separation Date”). No later
than the Company’s second payroll date following the Separation Date, the
Company will pay to Executive all salary and auto allowance earned but yet
unpaid through the Separation Date. The Company will reimburse Executive for
business expenses incurred by him prior to the Separation Date to the extent
reasonable documentation is submitted by Executive no later than the thirtieth
(30th) calendar day immediately following the Separation Date, in accordance
with the terms of applicable Company policies. In addition, the Company will pay
to Executive his 2013 bonus at the same time and at the same payout level
(expressed as a percentage of the target bonus for the Executive, which is 75%
of Executive’s base salary for 2013) as the 2013 bonuses are paid to other
senior executives, with any such bonus payable in accordance with the terms of
the Company’s Senior Executive Incentive Bonus Plan. Except as set forth herein,
Executive acknowledges that the Company owes no other bonuses, commissions,
wages, auto allowance, vacation pay, sick pay, or benefits to Executive as of
the Separation Date.



2.
Company Consideration. For and in consideration for the promises made by
Executive in this Agreement, AutoNation agrees as follows:



(a)
Severance Compensation. AutoNation will pay to Executive twelve (12) months of
severance pay. The total maximum amount of this severance pay equals Six Hundred
Thousand Dollars ($600,000), less applicable taxes and withholdings. The
severance pay will be disbursed in twenty four (24) installments of Twenty Five
Thousand Dollars ($25,000), in accordance with the Company’s normal payroll
schedule. The first installment will be disbursed no later than the Company’s
second payroll date after Executive has signed and returned this Agreement to
the Company and the revocation period provided in this Agreement has expired.
The remaining installments will be disbursed on a consecutive semi-monthly basis
following payment of the first installment.



(b)
No Entitlement. AutoNation shall not be obligated to provide any consideration
other than the consideration discussed in this Paragraph 2. The benefits
provided to Executive by AutoNation pursuant to this Paragraph 2 represent
benefits that Executive would not be entitled to absent this Agreement.



3.
Other Benefits. Other than as set forth in this Agreement, following the
Separation Date, Executive will not be entitled to receive any base salary,
annual bonus, long term incentive award, welfare, retirement, perquisite, fringe
benefit, or other benefit plan coverage or coverage under any other practice,
policy or program as may be in effect from time to time, applying to senior
officers or other employees of the Company, or any severance payment or benefit
under any severance benefit plans, practices, policies or programs, or any
vacation or expense reimbursement; provided, however, that Executive will be
entitled to receive all vested benefits, at the applicable time, earned, due or
applicable under the terms of Company benefit or retirement plans, including the
AutoNation Deferred Compensation Plan; provided further, however, that
Executive’s medical, dental and vision insurance coverage will terminate on
January 31, 2014. Executive must elect to receive COBRA if he wants continuation
coverage under the Company’s group health benefits programs. Executive is
responsible for paying the full amount of any monthly COBRA premiums should he
elect to receive COBRA coverage. Executive’s right to COBRA and the time for
electing COBRA and making the required COBRA payments will be explained in a
separate COBRA notice package.



4.
Stock Options. All terms, conditions and limitations relating to Executive’s
stock options will be governed by the terms of the applicable option awards,
award agreements and the AutoNation, Inc. 2008 Employee Equity and Incentive
Plan, and the AutoNation, Inc. Amended and Restated 1998 Employee Stock Option
Plan.





--------------------------------------------------------------------------------




Without limiting the generality of the foregoing, (i) Executive’s stock options
ceased vesting on the Separation Date and any unvested stock options terminated
as of such date, (ii) Executive has until the sixtieth (60th) calendar day
immediately following the Separation Date to exercise any vested stock options
held by Executive, and (iii) any vested stock options that Executive has not
exercised as of the sixtieth (60th) calendar day immediately following the
Separation Date will terminate as of such date.


5.
Cooperation. Executive agrees to make himself available to the Company and its
officers, if necessary, for consultation on a reasonable basis from time to time
as to any matters on which he worked while an employee of the Company. The
Company acknowledges that Executive may have other full-time employment and the
Company agrees that it will use its reasonable efforts to minimize the amount of
time that any such consultation shall require of him. Executive further agrees
not to testify for, appear on behalf of, or otherwise assist in any way any
individual, company, or agency in any claim against the Company, except pursuant
to a lawful subpoena issued to Executive. Executive also agrees to promptly
notify the Company upon receipt of any notice or contact (whether written or
oral, and including any subpoena or deposition notice) requesting or compelling
information or his testimony or requesting documents related to matters on which
he worked while an employee of the Company, and Executive agrees to coordinate
with the Company in any response thereto.



6.
Confidential Information. Executive agrees that the records, information, files,
lists, operations data, and other materials of the Company that Executive
created, used, or had access to during his employment with the Company belong
exclusively to the Company and are confidential. Executive further agrees that
information about the Company’s customers or other organizations with which it
does business is the exclusive property of the Company and is also confidential.
Executive shall not use or disclose any such confidential information, for the
benefit of himself or another, and shall treat such information as confidential,
unless he has specific prior written authorization from the Company to use or
disclose it, and shall otherwise comply with all confidentiality agreements and
policies applicable to him.



7.
Compliance with Other Agreements and Policies. Executive acknowledges and agrees
that he has complied and shall continue to comply with the terms of all other
agreements between Executive and the Company, as modified or amended, including
the terms of any confidentiality agreement, non-compete agreement,
non-solicitation, no-hire and/or restrictive covenants previously signed by
Executive, including, but not limited to, those agreements and covenants
executed in connection with the Company’s stock option grants. Executive further
acknowledges and agrees that he has: (i) complied with all Company policies and
applicable law during his employment with the Company; and (ii) reported any and
all known or suspected policy violations under AutoNation’s Business Ethics
Program to Company Senior Management.



8.
Return of Company Property. Executive agrees to return all property belonging to
the Company in his possession or under his control (including, without
limitation, cellular telephone, demonstrator vehicle, company identification
card, laptop computer, etc.) no later than the effective date of this Agreement.
Executive also understands and agrees that, effective on the Separation Date,
Executive was and is no longer authorized to incur any expenses or obligations
or liabilities on behalf of the Company.



9.
No Right to Give Interviews. Executive shall not give any interviews or speeches
concerning the Company, any matter that he participated in while an employee of
the Company, or any past or present employee of the Company, or in relation to
any matter concerning the Company occurring after the Separation Date, nor shall
Executive, directly or indirectly, prepare or assist any person or entity in the
preparation of any books, articles, television or motion picture productions, or
other creations concerning the Company or concerning any person whom any member
of the public might associate with the Company.



10.
Non-Disparagement. Executive agrees not to undertake any disparaging conduct
directed at the Company and to refrain from making any negative or derogatory
statements concerning the Company. Executive waives any privilege or qualified
privilege that may apply to any such communication.



11.
Full General Release of Claims. Executive, for himself and for his heirs,
successors and assigns, irrevocably and unconditionally releases and forever
discharges the Company, its parents, subsidiaries and affiliates, and





--------------------------------------------------------------------------------




all of their successors, assigns, officers, directors, and employees, from any
and all claims, complaints, liabilities, obligations, promises, agreements,
damages, causes of action, costs, losses, debts and expenses of every kind, in
law or in equity, whether known or unknown, foreseen or unforeseen, from the
beginning of time to the date of this Agreement, including any and all claims in
connection with Executive’s employment with the Company, including without
limitation, those claims arising from or relating to Executive’s separation from
employment with the Company. This general release is a full and final bar to any
claims Executive may have against the Company, including, without limitation,
any claims:


(a)
arising from Executive’s pay, bonuses, vacation, or any other employee benefits,
and other terms and conditions of employment or employment practices of the
Company;



(b)
relating to stock options, whether pursuant to a stock option plan, agreement or
otherwise (except as expressly provided in the Company’s plans only with respect
to the rights detailed more fully in Paragraph 4 above);



(c)
relating to any claims for punitive, compensatory, and/or retaliatory discharge
damages; back and/or front pay claims and fringe benefits; or payment of any
attorneys’ fees for Executive;



(d)
arising under Civil Rights Acts of 1866, 1871, and 1991; Title VII of the Civil
Rights Act of 1964; 42 U.S.C. §1981; the Worker Adjustment and Retraining
Notification Act; the Employee Retirement Income Security Act; the
Rehabilitation Act; the Americans with Disabilities Act; the Fair Labor
Standards Act; the Equal Pay Act; the Age Discrimination in Employment Act; the
Older Worker Benefits Protection Act; the Occupational Safety and Health Act;
the Family and Medical Leave Act; the Consolidated Omnibus Benefit
Reconciliation Act; Florida’s workers’ compensation law; the Florida Civil
Rights Act (as any of these laws may have been amended); or any other federal,
state, or local labor, employment, or anti-discrimination laws; and/or



(e)
based on any contract, tort, whistleblower, personal injury, or wrongful
discharge theory.



12.
Time to Consider. Executive has been advised to consult with an attorney prior
to signing this Agreement. Executive has twenty-one (21) calendar days from the
date that he receives this Agreement to consider and accept this Agreement by
signing and returning this Agreement to the Vice President of Human Resources,
AutoNation, Inc., 200 S.W. 1st Avenue, Fort Lauderdale, Florida 33301.        

                                                                                        
13.
Revocation Period. The Company and Executive acknowledge that Executive has the
right to revoke this Agreement within seven (7) calendar days following the date
Executive signs this Agreement (“revocation period”). If Executive does not
advise the Company in writing within the revocation period of his intent to
revoke this Agreement, this Agreement will become effective and enforceable upon
the expiration of the seven days.



14.
Voluntary Action. Executive acknowledges that he has read each paragraph of this
Agreement and understands his rights and obligations. Executive further
acknowledges and agrees that: (a) this Agreement is written in a manner
understandable to him; (b) this Agreement is granted in exchange for
consideration which is in addition to anything of value to which Executive is
otherwise entitled; (c) he has been given a reasonable opportunity to consider
and review this Agreement; (d) he has had an opportunity to consult with an
attorney prior to deciding whether to enter into this Agreement; (e) he may
challenge the validity of his waiver in this Agreement of his rights under the
Age Discrimination in Employment Act and the Older Worker Benefits Protection
Act; and (f) his signature on this Agreement is knowing and voluntary.



15.
Miscellaneous.



(a)
Entire Agreement. Except as stated in this paragraph, this Agreement contains
the entire agreement between Executive and the Company relating to the subject
matter hereof, and all prior agreements, negotiations and representations are
replaced by this Agreement. Nothing in this Agreement shall





--------------------------------------------------------------------------------




limit or modify the rights of the Company or the obligations of Executive
contained in any confidentiality agreement, non-compete agreement,
non-solicitation, no-hire and/or restrictive covenants (including, but not
limited to, those agreements and covenants executed in connection with the
Company’s stock option grants) previously signed by Executive, as amended,
modified and/or supplemented, as such provisions shall survive the execution of
this Agreement and separation of employment. This Agreement may only be changed
by a written amendment signed by Executive and the General Counsel of the
Company.


(b)
No Admission. The Company and Executive agree that the payments to Executive,
and the terms and conditions of said payments by the Company, are not to be
construed as an admission of liability by the Company. Executive specifically
agrees that the Company’s payments are not intended to be, and will not be
offered in evidence or argued in any proceeding as, an admission of liability.
The Company specifically disclaims any liability to Executive or to any other
person or entity.



(c)
Severability. The invalidity, illegality, or unenforceability of any provision
of this Agreement will not affect any other provision of this Agreement, which
shall remain in full force and effect. Nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement, or any portion thereof, is held to be invalid,
illegal, or unenforceable in any respect, this Agreement shall be reformed,
construed, and enforced as if such invalid, illegal, or unenforceable provision
had never been contained herein.



(d)
Effect of Waiver. The failure of the Company at any time to require performance
of any provision of this Agreement will in no manner affect the right to enforce
the same.                                         



(e)
Exclusive Venue and Jurisdiction. Any suit, action, or proceeding relating to
this Agreement shall be brought in the state courts of Broward County, Florida
or in the United States District Court for the Southern District of Florida. The
Company and Executive hereby accept the exclusive jurisdiction of those courts
for the purpose of any such suit, action, or proceeding.



(f)
Binding Nature. This Agreement will be binding upon the Company and Executive
and will inure to the benefit of any successor or successors of the Company.
This Agreement is not assignable by Executive, except in the case of death or
permanent and total disability where Executive’s estate or guardian shall be
entitled to receive the consideration to be paid under Paragraph 2 of this
Agreement.



(g)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.



(h)
Headings. The section headings contained in this Agreement are for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.



(i)
Construction. The Company and Executive have jointly participated in the
negotiation of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it was
drafted jointly by the Company and Executive and no presumptions or burdens of
proof shall arise favoring any party by virtue of authorship of this Agreement.





--------------------------------------------------------------------------------






(j)
Notice. Any notice, request, statement, information or other document to be
given to either party by the other must be in writing and delivered as follows:



If to the Company:
If to Executive:

Vice President
At the most recent address on

Human Resources
file for Executive at the

AutoNation, Inc.
Company.

200 S.W. 1st Ave.
Fort Lauderdale, FL 33301
         
With Copy to:
General Counsel
AutoNation, Inc.
200 S.W. 1st Ave.
Fort Lauderdale, FL 33301


Any party may change the address to which notices hereunder are to be sent to it
by giving written notice of a change of address.


(k)
Liability for Breach. In the event of Executive’s breach of any terms of this
Agreement, the Company may pursue any and all remedies allowable under state
and/or federal law. Depending on the interpretation of applicable law, these
remedies may include monetary damages, equitable relief, and recoupment of the
severance benefits described in Paragraph 2 of this Agreement. In the event of
Executive’s breach of Paragraph 5 (“Cooperation” provision), Paragraph 6
(“Confidential Information” provision), Paragraph 7 (“Compliance with Other
Agreements and Policies” provision), Paragraph 8 (“Return of Company Property”
provision), Paragraph 9 (“No Right to Give Interviews” provision), and/or
Paragraph 10 (“Non-Disparagement” provision), Executive agrees that he: (i) will
relinquish all severance benefits set forth in Paragraph 2 (including all
subparts) of this Agreement and be obligated to repay to the Company, within 30
days of notice from the Company, any portion of the severance compensation that
Executive has received; and (ii) forfeit the right to receive any further
installment payments of severance benefits, which will result in the Company
ceasing any further installment payments of severance compensation. The Company
may also pursue recovery of attorney’s fees to the extent allowable under state
and/or federal law.



(l)
Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida, without regard to its choice of law
rules.



(m)
Section 409A. The intent of the parties is that payments and benefits under this
Agreement be exempt from or comply with Section 409A of the Code (“Section
409A”) to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything herein to the contrary: (i) if at
the time of Executive’s termination of employment with the Company, Executive is
a “specified employee” as defined in Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) until the date that is six (6) months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A); (ii) if any other payments of money or other benefits due
to Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board that does not cause
such an accelerated or additional





--------------------------------------------------------------------------------




tax; (iii) to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payment shall be due to Executive under this Agreement until Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A; and (iv) each amount to be paid or benefit to be
provided to Executive pursuant to this Agreement, which constitute deferred
compensation subject to Section 409A, shall be construed as a separate
identified payment for purposes of Section 409A. To the extent required to avoid
an accelerated or additional tax under Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year.




[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this Separation
Agreement and General Release of All Claims on the date set forth by each party
below.


I hereby accept and agree to abide by this Agreement:


    
Executive:
/s/ MICHAEL J. SHORT
 
Date:
January 10, 2014
 
Michael J. Short
 
 
 
 
 
 
 
 
Company:
/s/ JONATHAN P. FERRANDO
 
Date:
January 10, 2014
 
AutoNation, Inc.
 
 
 





To be Signed by Executive upon Receipt of Agreement:


I hereby acknowledge that I received a copy of this Separation Agreement and
release of All Claims on this 7th day of January 2014, and was informed that I
have up to 21 days from this date to consider it before signing.


/s/ MICHAEL J. SHORT
Executive








